Excerpt from the minutes of the regular meeting of the Regents of the University of Wisconsin held Friday, October 8, 1971.
           The meeting reconvened at 10 :00 A.M., with President Ziegler presiding.
President Weaver stated that the principal reason for meeting today is the matter of the 1971-72 biennial budget, and that we wish to present to the Board today the full annual operating budget for approval, conditional upon passage of the budget by the State Legislature. He stated that we are asking that our faculty salary rates for this year be approved, in order to establish the fact of our merit judgment, but that obviously the merit increases cannot be granted until the biennial budget is approved in the Legislature, and the federal freeze ended. He stated that it was his hope that the freeze limitation interpretations that will be made will permit partial or complete retroactivity. He also stated that it was important that the faculty promotions contained in the budget be approved.
Vice President Percy explained in considerable detail the "Highlights and Supporting Schedules", dated October 8, 1971 (copy on file with the papers of the meeting). He pointed out that under the details authorized in the conference committee bill, the budget would amount to $322,700,000, or an increase of $18,435,000. He pointed out that in the adjusted 1970-71 budget, we had a total of 17,252 positions authorized for the University, consisting of 7,400 academic staff, about 2,000 assistants and approximately 7,900 classified staff, and that in order to cover such things as increased supplies and expense, utility costs, increased civil service pay increases, etc., it has been necessary to actually *Page 488 
reduce the number of positions authorized by 224, consisting of an increase of 117 in academic, a 153 decrease in assistants, and a decrease of 180 classified positions. With respect to the freeze, Vice President Percy pointed out that the President and Director McPhee had appealed to the Governor and the conference committee to retain in reserve the freeze-related funds identified by the Department of Administration, in order to cover the costs of increases that might later be permitted by the Council. He stated that the President and he would like to urge the Board to give special consideration to the matter of urging the Legislature to restore the freeze-related funds that were stripped out on the basis of some preliminary interpretation of the federal freeze in late August and early September, at which time they said that, if later rulings were made to allow relief to all or part of these faculty, ways should be found to support them.
Regent Pelisek stated that the Board is very concerned about the reaction of our faculty to the wage-price freeze, and the impact of that freeze upon our faculty and the morale of our faculty, and distributed a resolution (EXHIBIT B attached) and moved its adoption. The resolution was seconded by Regents Renk and Sandin. After a  short discussion, the resolution was unanimously voted.
Vice President Percy continued his analysis of the budget document in some detail. The following resolution was moved by Regent Sandin and seconded by Regent Gelatt:
That subject to enactment of the State Legislature's Conference Committee budget for 1971-73 in substantially its present form, the University of Wisconsin Operating Budget for the fiscal year July 1, 1971 through June 30, 1972 in an estimated amount of $322,788,873 (including the University Hospitals budget approved by the Board of Regents on May 21, 1971) and including salaries, fund allocations, second semester 1971-72 fee and tuition schedules (Schedule V)#, residence halls rates (Schedules A-4, A-5, A-6, A-7, A-8, D-4, D-5)#, departmental and division name changes, appointments, reappointments, changes of status*, leaves of absence*, resignations*, emeritus designation*, and *Page 489 
other personnel actions* and program adjustments specified in and effected by the budget schedules presented to the Board and on file with the records of this meeting, be approved and that the University Administration be authorized to make necessary final accounting changes and such subsequent adjustments on Federal freeze-related items as may subsequently be authorized.
President Ziegler stated that he had reservations about some of the changes of status for some of the faculty and believed that Regents Nellen and Dahlstrom also probably have some reservations on these subjects.
The resolution was approved by roll call vote with Regents Fish, Gelatt, Kahl, Pelisek, Renk, Sandin, Walker, and Ziegler voting "Aye." Absent Regents Dahlstrom and Nellen.
* These actions to be considered effective at start of fiscal or academic year as appropriate or as otherwise specified, rather than awaiting biennial budget enactment. Related salary adjustments to be accomplished as appropriate depending upon Federal freeze interpretations.
# Included in the document entitled "Proposed University of Wisconsin 1971-72 Operating Budget, Highlights and Supporting Schedules", dated October 8, 1971, a copy of which is filed with the papers of this meeting.